In an action pursuant to article 15 of the Real Property Law to determine a claim to real property, plaintiff appeals from a judgment dismissing the complaint after trial. Defendant Davis cross-appeals from said judgment insofar as it fails to award costs to him. Judgment modified on the law by providing that the dismissal of the complaint be with costs to defendant Davis. As so modified, judgment unanimously affirmed, with one bill of costs to respondent-appellant and one bill of costs to defendants-respondents, payable by appellant-respondent. The findings of fact are affirmed. As this action, while actually tried at Special Term without a jury, was triable before a jury, Davis, as a prevailing party, was entitled to costs of the action as a matter of course (Connolly v. Curry, 268 App. Div. 1067, 269 App. Div. 667; County of Nassau v. Hardie, 268 App. Div. 1068, 269 App. Div. 667). Present —Nolan, P. J., Wenzel, Murphy, Ughetta and Hallinan, JJ. [See 5 A D 2d 679.]